Citation Nr: 1531093	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-23 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for pancreatic cancer, to include as due to herbicide exposure, and diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel
INTRODUCTION

The Veteran had active military service from May 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran's Appeal to Board of Veterans' Appeals was received in July 2014, unless the Veteran states otherwise, any additional evidence submitted by the Veteran or their representative may be considered by the Board in the first instance.  See BVA Fast Letter 14-02 (setting forth that a waiver of initial AOJ review will not be required for newly received-evidence sent by the Veteran or their representative, but only for claims appealed on or after February 2, 2013). 

The Veteran was scheduled for a Board Hearing in October 2014.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d)(2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to for pancreatic cancer, to include as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied service connection for PTSD, finding no credible evidence to support the Veteran's claimed stressors. 

2.  Evidence received since the January 2008 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  The Veteran has PTSD from fear of hostile military activity experienced during active service in Vietnam.

CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying entitlement to service connection for, PTSD is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2014). 

2. Since the January 2008 rating decision, new and material evidence has been received, the claim for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)(2014).

3.  The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, and anxiety disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include PTSD.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The January 2008 rating decision denied the Veteran's claim for PTSD finding that the Veteran's nature of his duties did not expose him to more than an ordinarily stressful environment.  Since the January 2008 rating decision, new and material evidence has been received for the Veteran's claim of PTSD.  The Veteran submitted correspondence which was received in April 2012.  The Veteran stated that he served within the 9th Infantry Division in Vietnam.  The Veteran stated that he experienced large explosions while serving in Vietnam, and was stationed near an explosion which killed fellow soldiers.  The Veteran stated that in his Military Occupation Specialty of radio relay and carrier attendant he overheard a superior asking for his information in order to tell his family of his being killed in action.  The Veteran stated that he was involved in mortar attack.  The Veteran also stated that he conducted a two day patrol mission in an armored vehicle as the radio operator.  

Submitted on behalf of the Veteran was a letter from P.B.A. M.D. from December 2011 which reported that the Veteran had a diagnosis of PTSD which was related to his combat in Vietnam, and that the stressors were sufficient enough to cause intense fear, helplessness or horror.  An initial PTSD Disability Benefits Questionnaire (DBQ) was conducted by VA in November 2012.  The examiner determined that the Veteran had symptomatology associated with PTSD, but that his symptoms were not severe enough to warrant a diagnosis of PTSD.  The examiner did however diagnose the Veteran with an anxiety disorder not otherwise specified due to his stressors.  

This evidence was not before adjudicators when the Veteran's claim was last denied in January 2008, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to all the elements necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include PTSD, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Service Connection PTSD

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a condition noted during service is not shown to be chronic, then generally a continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires that there be (1) evidence of a current disability, (2) medical or, in some instances, lay evidence of in-service incurrence or aggravation of an injury, and (3) evidence of a nexus between the claimed in-service injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) a link, established by medical evidence, between the current symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

A valid service connection claim must include competent evidence of a current disability, which in this case would be a PTSD diagnosis in conformance with the DSM-IV PTSD diagnostic criteria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f).  The Board recognizes that the Veterans Benefits Administration now utilizes the DSM-5, however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one. 79 Fed. Reg. 45094 (Aug. 4, 2014)).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

When a veteran seeks service connection for a disability, due consideration shall be given the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the service records, the official history of each organization in which he served, his military record, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In the present case, the Board finds that the Veteran has PTSD.  Submitted on the Veteran's behalf was a medical report from P.B.A. M.D. from Neuropsychiatric and Counseling Associates dated December 2011.  The physician diagnosed the Veteran as having PTSD.  The physician reviewed the Veteran's stressors and considered that the Veteran: served in the infantry and would have to go and patrol for two days during the monsoon season; experienced emotions of  his potential death during a mortar attack in January 1969, and that his base camp would get bombed two or three times a night; that he had to run for cover on multiple occasions due to incoming mortar rounds and; his experience of being in danger on Navy ships below water level as they were being bombed.  

The physician also reviewed the Veteran's PTSD symptoms, and found that the Veteran suffers from recurrent and intrusive distressing recollection, with recurrent dreams acting as if the event was recurring.  The physician specified that that the Veteran had difficulty sleeping and had nightmares with horrifying images.  The physician noted difficulty sleeping, that the Veteran avoids emotional feelings that may disrupt his romanticized feelings of Vietnam, and avoids any pain associated with his service in Vietnam.  

Specific to PTSD Criteria C, the physician noted that the Veteran's activity level remained poor and that he had no interest in activities, he detached from others which was pronounced during and shortly after service, had restricted range of affect, and demonstrated a sense of foreshortened future, stating that he is on a mission of self-destruction.  In total the physician determined that the Veteran suffered from four Criteria C symptoms.  The physician further stated that the Veteran avoids feelings and conversations about his Vietnam service, is constantly agitated and demonstrates a poor frustration tolerance.  The Veteran reported constant anxiousness, and irritability with anger outbursts towards his wife.  The Veteran also reported difficult concentrating.  In conclusion the physician determined that the Veteran's PTSD and depression impacts his ability to sleep as well as his inability to tolerate interpersonal interaction, which dramatically affects his overall lifestyle.  

The examiner who conducted the Veteran's initial PTSD DBQ in November 2012 determined that the Veteran did not suffer from PTSD because his symptoms did not reach the criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, representative of subthreshold PTSD.
The examiner determined that the Veteran did not meet criterion C, and found that the Veteran's anxiety disorder was a more appropriate diagnosis.  The examiner found that the Veteran only met two, and not three of the required symptoms.  The examiner determined that the Veteran did not engage in efforts to avoid thoughts of his trauma, did not have markedly diminished interest in significant activities, and did not have a sense of foreshortened future.  The examiner found that the Veteran fulfilled the requirements for PTSD in every other aspect.  

Additionally associated with the record is a letter from A.P.H. LMSW from the Veterans Outreach Center who stated that she is providing therapy to the Veteran for his PTSD, and that his PTSD interferes with his quality of life.

VA medical records from September 2013 and January 2014 show that the Veteran was assessed with depression/PTD and that he was followed in the VA mental health clinic.  A June 2014 medical statement from a VA medical doctor included a diagnosis of PTSD in her statement finding that the Veteran's service connected disabilities leave him unable to secure or follow substantially gainful employment.  

In reviewing the totality of the evidence, the Board determines that with resolution of all reasonable doubt in favor of the Veteran, the Veteran has a current diagnosis of PTSD.  The private medical records show that the Veteran has a diagnosis of PTSD.  The private examiner also explicitly found that the Veteran fulfills four symptoms in Criteria C. A Licensed Social Worker supported the finding that the Veteran suffers from PTSD, and VA treatment records show an assessment of PTSD.  

An October 2012 PTSD stressor decision is associated with the record.  The Roanoke Regional Office decided that the Veteran's stressor for PTSD was conceded.  The RO noted the Veteran's unit, Military Occupational Specialty, location, and duration in Vietnam, in determining that the Veteran served in a hostile environment and likely feared for his life due to hostile military or terrorist activity.  The Board finds that the Veteran was in a hostile environment and that there is evidence that he feared hostile military activity.  In this regard, the Veteran's recepit of the Vietnam Campaign Medal, and Vietnam Service medal, combined with his credible lay statements of his service stressors, is supportive of such finding.  The Veteran's lay contentions of being attacked by mortars, and his patrol requirements in an armored vehicle are consistent with the circumstances, conditions, or hardships of his service; and there is no clear and convincing evidence to the contrary.  

Finally, the evidence establishes a link between the Veteran's current diagnosis of PTSD and his inservice stressors.  The medical report from P.B.A. M.D. from Neuropsychiatric and Counseling Associates from December 2011, concluded that the Veteran's current symptoms are related to his in-service stressors.  Furthermore, the November 2012 VA examiner determined that the Veteran's subthreshold PTSD and anxiety is related to his service stressors.  Additionally, the Board notes that subsequent VA records confirm a diagnosis of PTSD.  The November 2012 examiner indicates that the Veteran's anxiety disorder was related to his service, thus, the psychiatric symptoms related to anxiety must be attributed to his service as well.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses). 

In light of the foregoing, the Board finds that the evidence is at least in equipoise in finding that the Veteran has a psychiatric disorder, to include PTSD, depression, and anxiety disorder which is related to his service stressors.  In particular, the Board finds that the Veteran's claim of service connection for PTSD is substantiated under 38 C.F.R. § 3.304(f)(3).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder is granted.


REMAND

The record contains a statement from S.M.W. III, M.D. that the Veteran's Agent Orange exposure possibly contributed to his pancreatic cancer.  The Board notes that pancreatic cancer is not a presumptive disease that results from exposure to Agent Orange and other herbicides.  38 C.F.R. § 3.309 (e).  However, direct service connection for pancreatic cancer due to herbicide exposure must also be considered, especially in-light of the Veteran's presumed exposure to herbicides.  McCartt v. West, 12 Vet. App. 164, 167 (1999); 38 C.F.R. §§ 3.307, 3.309.  Thus, under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion are satisfied.  38 C.F.R. § 3.159(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Furthermore, the Veteran's representative alleged in a May 2015 submission that the Veteran's pancreatic cancer may be secondary to his diabetes mellitus.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (when determining service connection, all theories of entitlement, direct and secondary, must be considered.).  Because neither an opinion on a direct nor a secondary basis has been provided, further development is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's pancreatic cancer.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

a. The examiner should give an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his pancreatic cancer had its onset in service, or is otherwise caused by any incident that occurred during service, including the Veteran's exposure to Agent Orange.

b.  The examiner should also give an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, including complications thereof (i.e., peripheral neuropathy, etc.)  caused pancreatic cancer.

c. The examiner should give an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, including complications thereof aggravated pancreatic cancer (caused a worsening of any currently diagnosed pancreatic cancer, beyond the normal progress of that disease).

d. If aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's pancreatic cancer; and (2) the increased manifestations that are proximately due to the Veteran's service-connected diabetes mellitus, including complications thereof.

The examiner should explain the reasons and bases for each opinion provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, readjudicate the claim for service connection for pancreatic cancer, to include as due to herbicide exposure and diabetes mellitus.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE 
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


